Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2002

USA v. Syme
Precedential or Non-Precedential:

Docket 0-5172




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Syme" (2002). 2002 Decisions. Paper 188.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/188


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   IN THE UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                           No. 00-5172
                          ______________

                     UNITED STATES OF AMERICA
                                 v.
                    ROBERT U. SYME, Appellant
                   (D.C. Crim. No. 98-cr-00032-5)
             _________________________________________

                       Argued: July 31, 2001

           Before: BECKER, Chief Judge, McKEE, and WEIS,
                          Circuit Judges.
                  (Opinion filed January 7, 2002)
                     _________________________

                      ORDER AMENDING OPINION
                   ___________________________

     The slip opinion filed on January 7, 2002 in the above case is hereby
amended as
follows:
     1. On page 19, last line of carryover paragraph, add a comma after
the word
"organization."

     2.   On page 30, line 9, change the word "specify" to "specifies."

     3. On page 32, second full paragraph, line 2, remove the italics
from the 's after
the word Olano.

                              BY THE COURT:



                                  /s/ Edward R. Becker
                              Chief Judge
DATED: 19 March 2002